Citation Nr: 1716253	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  The appellant married the Veteran in January 1997, and they divorced in April 2010; she is claiming apportionment on behalf of their two children.  (On the record during her January 2015 Board hearing, the appellant expressly withdrew the contention seeking apportionment of the Veteran's benefits for herself, seeking it instead entirely on the basis of the Veteran's two children.)  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the VA Pension Management Center in Milwaukee, Wisconsin, which denied the appellant an apportionment of the Veteran's VA nonservice-connected pension benefits.  Subsequently, the Nashville, Tennessee VA Regional Office (RO) acquired jurisdiction of the appeal.

In August 2014, the Board remanded the case to the RO to afford the appellant the videoconference hearing that she had previously requested.  In January 2015, the appellant appeared at the Johnson City, Tennessee offices of the VA and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A copy of the hearing transcript is associated with the claims folder.  At the hearing, the appellant was represented by the Tennessee Department of Veterans' Affairs, whom she had appointed to be her accredited representative in matters before VA (she signed and dated a VA Form 21-22 on the day of the hearing, thus revoking her previous appointment of the Disabled American Veterans as her representative).  Also at the time of the hearing, the appellant filed a waiver of initial RO review of additional evidence she was submitting, which consisted in large part of numerous court documents, in accordance with 38 C.F.R. § 20.1304.

In March 2015, the Board remanded the case for additional development.  The Board finds that the Board's remand directives have been completed with substantial compliance.  A January 2016 mailing to the Veteran provided to him a copy of the January 2015 hearing transcript and provided him the opportunity to request a new hearing; the Veteran has not requested a new hearing.  The pertinent divorce decree has been added to the claims-file in March 2016.  Both the appellant and the Veteran have completed and submitted new copies of VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  The actions have all been adequately completed in accordance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Appellant's Motion for a New Board Hearing

The Board notes that the appellant's representative submitted a VA Form 9 on the appellant's behalf in July 2016 (the submission was not needed to perfect an appeal of the apportionment issue, which had already been perfected and was on remand from the Board).  The July 2016 submission included a request for a new Board videoconference hearing.  The appellant testified at a Board videoconference hearing which was chaired by the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  No reason has been provided as to why the January 2015 hearing was in any way inadequate or why another hearing was necessary for the appellant.  (The Veteran, but not the appellant, has been offered the opportunity to request a new Board hearing as he was not properly notified of the opportunity to attend the January 2015 Board hearing; the Veteran has not requested a new hearing.)  The record on appeal reveals no reason why another hearing should be conducted.

The United States Court of Appeals for Veterans Claims (Court) recently held that a VA claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following the Court's remand of the same claim.  Cook v. Snyder, No. 15-0873, 2017 WL 405830 (Vet. App. January 31, 2017).  However, these issues have not been appealed to the Court and returned to the Board on remand, as in the Cook case. Thus, this case is distinguishable from the fact pattern in Cook.  Moreover, there is no good cause to warrant a second hearing, such as a failure to record the January 2015 hearing or a change in representation since that hearing.  Indeed, the Veteran's representative did not provide any reason why a second hearing would be needed.  A transcript of the January 2015 hearing is of record, and the Veteran's current representative was present at that hearing.  Thus, the Board finds that a second hearing is not needed.  The motion for another personal hearing is denied.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 1997; they separated in 2007 and formally divorced in April 2010.

2.  The appellant has never been an established dependent on the Veteran's VA pension award; the children of the Veteran and the appellant were dependents on the Veteran's pension entitlement beginning with its first payment in April 2008, with one child ceasing to be a qualifying dependent in June 2015, and the other child remaining a qualifying dependent at this time.

3.  It would cause significant financial hardship to the Veteran were VA to apportion a share of his VA pension benefits.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Pertinent statutes and regulations describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits outlined in the provisions listed above do not apply to claims for benefits provided under chapters other than Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.

In this case, VA notified the Veteran (in November 2010) of the October 2010 denial of the appellant's claim for an apportionment and provided him a copy of the April 2012 SOC.  VA did not inform the Veteran of its receipt of the appellant's November 2010 NOD, provide him a copy of the appellant's April 2012 substantive appeal, or notify him in advance of the appellant's Board hearing at the proper address.  (The Board observes that the appellant's substantive appeal contained no information directly affecting the claimed apportionment.)  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  A January 2016 mailing to the Veteran provided to him a copy of the January 2015 hearing transcript and provided him the opportunity to request a new hearing (if we wished to attend a hearing in person); the Veteran has not requested a new hearing.  The July 2016 supplemental SOC was provided to both the appellant and the Veteran.  The Veteran's representative submitted an Informal Hearing Presentation on this matter in March 2017; thus, it is clear that the Veteran has actual knowledge of the appellant's claim, and there is no prejudice to the Veteran in proceeding with a decision.  Additionally, as the Board's decision in this case concludes that no apportionment of the Veteran's benefits may be awarded to the appellant, there is no prejudice to the Veteran from the issuance of this decision.  The Board may proceed with review of the instant appeal.

Preliminarily, an analysis is required as to the marital status between the appellant and the Veteran.  Marriage is defined by the relevant VA regulation as "a marriage valid under the laws of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1 (j) (2016).  Neither the appellant nor the Veteran has disputed that they were married.  The evidence of record includes a certificate of marriage from the state of Tennessee documenting their marriage in January 1997.

A July 2008 rating decision granted the Veteran entitlement to nonservice-connected disability pension benefits, effective from March 28, 2008.

In July 2009, the appellant filed her present claim seeking apportionment of the Veteran's nonservice-connected disability pension benefits.  She stated that she and the Veteran were separated, that they were in the process of obtaining a divorce, and that she had custody of both of their children.  She stated that she was writing to apply for apportionment on behalf of her children and herself.  In an August 2009 statement, she described that she was facing "financial hardship" and that the Veteran "isn't helping financially at all. "

An October 2009 report of contact memorandum shows that the appellant informed VA that "her husband has not had the two children [names redacted] since June 22, 2009."  The appellant described that "she has been going through hardship," "she's about to lose her home," "her kids need clothes for school and food to eat."  She reported that "her husband has not given her any money for the kids...."

In October 2010, the Veteran submitted correspondence to VA that expressed that "granting this apportionment would cause great hardship to me."

The Veteran submitted a VA Form 21-0788 in October 2010 that shows less than $2,400 of monthly income and a somewhat greater amount of monthly expenses.  The Board notes that the Veteran included "Rent or House Payment" as his largest expense, and the appellant has asserted (including at the January 2015 Board hearing) that the Veteran did not actually make adequate house payments and the house was lost to foreclosure.  The Board also notes that the Veteran's October 2010 VA Form 21-0788 appears to reflect the Veteran's receipt of both Social Security Administration (SSA) disability benefits and his VA pension benefits in a total amount that exceeded his overall entitlement; an October 2012 letter from VA to the Veteran explains that his failure to report the SSA income to VA had resulted in an overpayment of VA pension benefits.  Notably, in April 2013, the Milwaukee, Wisconsin RO's Committee on Waivers and Compromises granted the Veteran's request for waiver of recovery of the overpayment of VA pension benefits due to a determination of the Veteran's financial hardship, citing the Veteran's financial reports of record showing "your monthly expenses exceed your monthly income and you have minimal assets."  The Veteran's income from receipt of these benefits, however, was significantly reduced by virtue of VA's correction of the payment rate going forward, discounting the rate of pension payment in accordance with the Veteran's receipt of the monthly SSA benefits.

On her November 2010 NOD, the appellant stated that "I am not denying that I now receive some of my child support, which had to be court ordered, but I am merely asking for myself and my children's benefits before I was awarded child support.  For months my ex-husband received monies for my children that they didn't get."  (Emphasis in original.)  She described a number of difficulties she and the children had experienced, including the Veteran having been uncooperative in supporting the children and her being in financial difficulty.  She clarified that she did not "expect monies for any months I did not have [custody of the children] or the months I have received [child] support [payments]."

In her testimony at her January 2015 Board hearing, the appellant stated that the Veteran provided no support for the children from the time of the separation in 2007 until at least December 2009 or the time of the divorce decree (which was later determined to have been in April 2010).  The appellant testified that the Veteran still refused to pay until her lawyer filed for an order of contempt; the appellant cited submitted documentation of record.  She described that the Veteran remained in arrears on child support, and she described experiencing significant financial difficulty, including with regard to the Veteran withholding her son's belongings and clothing when they separated, and ultimately neglecting / destroying their other belongings.  The appellant described that her house went into foreclosure and she lost the property, partly due to the Veteran not having made the payments due on the house.  

The appellant explained that the Veteran had paid child support since the divorce to the extent that, as her representative summarized, "they had to actually garnish his wages in order to collect your child support."  (The Board notes that "wages" here appears intended to reference the Veteran's SSA payments, rather than an assertion that the Veteran was receiving a salary from some employment.)

The appellant clarified, through her representative, that she was seeking "an apportionment of [the Veteran]'s pension monies from the time [they] separated in '07 until the time of [their] divorce in '09 in an amount equal to what the court has determined was a fair amount, $474 [for child support]."  In further discussion at the hearing, the appellant clarified that the Veteran had settled payment of the arrears in his established child support obligations since the time of the divorce order (the appellant confirmed that his payment status now met his obligation in this regard), but that she sought apportionment of the benefits he received for the period prior to the divorce order (in April 2010) when he was receiving additional VA benefits for the two dependent children but was not compelled to pay towards their support during the time they were in the appellant's custody.

In March 2016, the appellant explained: "I do not know the veteran's assets or his income," although she asserted that he had received an inheritance from his mother, "also has a motorcycle that is very nice," and "drives a nice Lincoln."  She again explained that she wanted the children to be able to afford "the opportunities he is displaying" and asserted that there would be no hardship to the Veteran from an apportionment.  She also asserted that the Veteran had "recently stopped paying the ... child support."  She explained that she was supporting her "16 yr old son and have adopted my 5 yr old grandson which I have been raising since birth."  She also suggested that the Veteran "had a store" with a "business partner."  The Board notes that the appellant has submitted financial reports further indicating her financial difficulties. 

The Veteran submitted a new VA Form 21-0788 in June 2016 updating his report of financial information.  This report indicates that the Veteran's only sources of income were SSA benefits and his VA pension benefits (now substantially reduced following the VA reduction to account for his SSA benefits and the removal of one his children who had ceased to be a qualifying dependent) totalling $1,334 per month.  The Veteran reported expenses exceeding this amount.  The Veteran also submitted a June 2016 written statement asserting that he had paid his child support obligation in full, directing attention to the fact that his child support obligation was previously enforced through automatic deduction from his SSA disability benefits.  The Veteran submitted a December 2015 "Modified Income Withholding for Support" order that appears to show that the associated SSA payment withholding was discontinued by Tennessee's Child Support Services office of the Department of Human Services; the Veteran asserts this was due to his making a lump sum payment to satisfy his child support obligation.  The Veteran's June 2016 statement also asserted that he did not receive an inheritance from his mother, did not "drive a new Lincoln," and that the motorcycle referenced by the appellant belonged to his girlfriend.  The Veteran asserted that "I live on very little per month and it would be a financial hardship to pay anything else."

In March 2017, the Veteran's representative submitted a brief noting that the Veteran's June 2016 VA Form 21-0788 identified $1,334 in total income against $1,404 in identified monthly expenses.  The brief presents the Veteran's assertion that "an apportionment would impose a severe financial burden potentially leading to him becoming homeless."  The March 2017 brief suggests that the representative believed that the Veteran was additionally paying $175/month in child support beyond the expenses reported in the June 2016 VA Form 21-0788.

The status of the child support obligation is not entirely clear to the Board in light of the Veteran's June 2016 indication that the contributions were "Pd in Full" and his attached statement indicating that "she has received lump sum" and that he was "no longer suppose[d] to pay."  However, the Veteran's June 2016 report of expenses exceeding his income do not appear to include any child support obligation, thus the Veteran's presentation of financial hardship at this time does not appear to heavily depend upon any particular clarification of the representative's assertion concerning an additional $175/month.

Under applicable criteria, all or any part a Veteran's VA benefits may be subject to apportionment if the Veteran is not residing with his or her spouse, or if any child of the Veteran's is not in his custody.  See 38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452 (2015); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment.  38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if a Veteran is not residing with his spouse or children, and a Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a Veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

However, a Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a) (2016).

Significantly, an apportionment will not be made where the apportionment would constitute undue hardship to the Veteran.  Veterans Benefits Administration Adjudication Procedures Manual (M21-1) (VA Adjudication Manual), part III, subpart v, ch. 3, sec. A.1.b ("Important: VA's primary obligation is to the Veteran.  Even if the claimant demonstrates a need, VA cannot impose undue hardship on the Veteran."); see Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011) (VA interpretations of its own regulations in its Adjudication Procedures Manual are controlling as long as they are not plainly erroneous or inconsistent with the regulation); see also 38 C.F.R. § 3.451 (discussing hardship in the context of a special apportionment).

In this case, the evidence shows that the Veteran and the appellant have been separated since before the time of the appellant's July 2009 claim for apportionment; the appellant reported that they were separated in her July 2009 claim.  In her January 2015 Board hearing testimony and in a March 2016 statement she identified that they separated in 2007.  The Veteran was awarded nonservice-connected pension benefits in July 2008, effective from March 28, 2008; the Veteran has never had the appellant listed in the award as a dependent, and the Veteran has not received additional payment on this award on the basis of the appellant's status as his spouse.  The Veteran's award has contemplated his two children with the appellant as dependents, increasing the payment on the award from the first payment in April 2008 (until one of the children ceased to be a qualifying dependent in June 2015, with the other remaining a qualifying dependent at this time).

The Board finds that VA may not apportion the Veteran's nonservice-connected disability pension benefits in this case.  The evidence persuasively suggests that apportioning the Veteran's benefits would create an undue financial hardship for him.  The Veteran's nonservice-connected pension was originally awarded based upon his being unable to secure and follow a substantially gainful occupation due to his disabilities.  It appears that the Veteran's only monthly income consists of SSA benefits and his VA nonservice-connected disability pension.  His representative contends (including in the March 2017 brief) that he does not have sufficient income to support any apportionment of benefits.  The Board notes that in April 2013, the Milwaukee, Wisconsin RO's Committee on Waivers and Compromises granted the Veteran's request for waiver of recovery of an overpayment of pension benefits in his account on the basis of financial hardship, citing the Veteran's financial reports of record showing "your monthly expenses exceed your monthly income and you have minimal assets."  The Board's review of the evidence, including more recently submitted financial data, leads to the same finding at this time.

As discussed above, VA's adjudication manual forbids the apportionment of a veteran's benefits if such action will result in undue hardship to the Veteran, even when a claimant demonstrates a need.  Although the Board observes that the language of the regulatory provisions of 38 C.F.R. § 3.450 concerning a general apportionment might not clearly forbid the award of apportionment of a veteran's benefits when a veteran faces financial hardship (if certain criteria are met), the Board notes VA interpretations of its own regulations in its Adjudication Procedures Manual are controlling as long as they are not plainly erroneous or inconsistent with the regulation.  See Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011); Thun v. Shinseki, 572 F.3d 1366, 1369 (Fed. Cir. 2009) (quoting Auer v. Robbins, 519 U.S. 452, 461, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997)).  The Board is unable to conclude that the VA Adjudication Manual's interpretation of the regulations is plainly erroneous or inconsistent with the regulation, and thus VA may not grant an apportionment where the apportionment would constitute undue hardship to the veteran. See M21-1, part III, subpart v, ch. 3, sec. A.1.b ("Important: VA's primary obligation is to the Veteran.  Even if the claimant demonstrates a need, VA cannot impose undue hardship on the Veteran.").

The Board also notes that the Veteran's financial hardship prevents award of a special apportionment under the provisions 38 C.F.R. § 3.451, as that regulation forbids special apportionments that "cause undue hardship to the other persons of interest," with consideration of the veteran's finances.  The Board also notes that, to the extent that the nonservice-connected disability pension benefits payable to the Veteran do not permit the payment of a reasonable amount to an apportionee under these circumstances, they cannot be apportioned.  See also 38 C.F.R. §3.458(a)).  During the period to which the appellant has directed attention in this case (July 2009 to April 2010), the Veteran was entitled to monthly payments of $531 (effective December 1, 2008) and then $554 (effective from February 1, 2010).  The appellant explained during her January 2015 Board hearing that she seeks an apportionment of $474 of that VA monthly benefit, or from 85.6% to 89.3% of the Veteran's VA benefit entitlement.  The Board recognizes that the Veteran actually received more money in VA payments during this period than he was properly entitled to receive; significantly, however, VA has formally waived recovery of that overpayment due to a finding that the Veteran could not afford to repay the money without undue financial hardship (as documented in an April 2013 Decision on Waiver of Indebtedness).

Summarized plainly, the Board finds that despite the need demonstrated by the claimant in this case, an apportionment of the Veteran's VA benefits cannot be made without undue hardship to the Veteran.  Under these circumstances, the Board is unable to apportion the Veteran's benefits.  Accordingly, the Board must deny the appellant's claim for apportionment of the Veteran's benefits.  (The Board notes that the "benefit-of-the-doubt" rule is not for application in contested claims such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).)


ORDER

Entitlement to an apportionment of the Veteran's VA nonservice-connected disability pension benefits is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


